 68DECISIONSOF NATIONALLABOR RELATIONS BOARDAdams Drug Co., Inc.andLocal 1325,Retail ClerksInternationalAssociation,AFL-CIO.Case1-CA-6084TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEApril 26, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn March 4, 1968, Trial Examiner David S.Davidson issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. Thereafter, the Respondent filed exceptions tothe Decision and a supporting brief, the ChargingParty filed exceptions to which the Respondentfiled a reply brief, and the General Counsel filed abrief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions' of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Adams Drug Co., Inc.,Pawtucket, Rhode Island, its officers, agents, suc-cessors,and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.'The Charging Party has filed exceptions to the Trial Examiner's failureto recommend that the Respondent be ordered to make the employeeswhole for losses they may have suffered as a result of the Respondent's un-lawful refusalto bargain, and to his failure to order restoration of all condi-tions of employment unilaterally changed in any way detrimental to theemployees since the Board's certificationWe deem it inappropriate in thiscase to depart from our existing policy with respect to remedial orders incases involving violations of Section 8(a)(5)As thereisno allegation inthe complaint herein and no evidence in the record that the Respondentmade unilateral changes, wedeny the Charging Party's request for such re-liefDAVID S. DAVIDSON, Trial Examiner: Pursuant tocharges filed on September 20, 1967, by Local1325,RetailClerks InternationalAssociation,AFL-CIO, hereinafter referred to as the Union, acomplaint was issued on October 5, 1967. Thecomplaint alleges that following certification of theUnion pursuant to a representation election con-ducted in Case 1-RC-8949, the Respondent sinceSeptember 19, 1967, has refused to bargain withthe Union as the exclusive representative of the em-ployees in the unit of all employees of Respondent'sretaildrugstores located in the State of RhodeIsland found appropriate in the representationproceeding. In its answer, Respondent denies thatthe unit in which the election was conducted wasan appropriate unit for purposes of collective bar-gaining.Respondent contends further that theDecision on Review and Direction of Election ofthe Board in 164 NLRB 594, reversing the Decisionand Order of the Regional Director dismissing thepetition,was improper because the request forreview was not based on any of the grounds setforth in the Board's Rules and Regulations, Series8,as amended, Section 107.67(c), because theBoard's Decision failed to set forth any change instandards in determining the appropriateness of theunit, and because the Board's determination of theappropriateunitwas arbitrary and capricious.Respondent further alleges that the Board had im-properly dismissed without a hearing Objections toConduct Affecting Results of Election based onconduct which interfered with a fair election andconstituted grounds forsetting asidethe election onwhich the Union's certification was based. Respon-dent denies the commission of any unfair laborpractices.On October 18, 1967, counsel for the GeneralCounsel filed a Motion for Summary Judgment onthe ground that therewere no issuesof fact requir-ing a hearingin this case because theissues raisedby Respondent in its answer had been fully litigatedin the representation proceeding and could not berelitigated in this proceeding.In response to an Order To Show Cause, Respon-dent opposed summary judgment on the groundthat there was newly discovered or previouslyunavailable evidence concerning the matters raisedin the representationproceeding in that the Boardin itsDecision in the representation case errone-ously found that all but one store of the Employerlocated in the State of Rhode Island were in theProvidence-Pawtucket-Warwick metropolitan areaasdefined in StandardMetropolitan StatisticalAreas, 1946 edition, as amended May 24, 1926,Bureau of the Budget, and Respondent was unableto obtain a copy of the document on which theBoard relied. Respondent also alleged that in its171 NLRB No. 13 ADAMS DRUG CO.Decision in finding the statewide unit appropriatethe Board erroneously relied on a contention of theCharging Party in the representation case, sup-ported by an inaccurate citation, that the State ofRhode Island regulates almost every phase of drug-storeoperationswithin its jurisdiction.Finally,Respondent argued that Respondent was not af-forded a hearing on its objections to the election intherepresentationproceedingandwould beforeclosed from a hearing on its objections at anytime if summary judgment were granted. Respon-dent also amended its answer to allege that theBoard's Decision in the representation proceedingerroneously found that all the stores included in theappropriate unit were in the metropolitan areadescribed above, with the exception of one locatednear its borderline.On December 22, 1967, Trial Examiner SidneyLindner denied the Motion for Summary Judgmentand scheduled a hearing to determine the unfairlabor practicesalleged inthe complaint. The hear-ing was held before me in Boston, Massachusetts,on January 29, 1968. At the close of the hearingoral argument was waived and the parties weregiven leave to file briefs which have been receivedfrom all the parties.Upon the entire record in this case and from myobservation of the witnesses and their demeanor, Imake the following:FINDINGS ANDCONCLUSIONSI.THE BUSINESSOF THE RESPONDENTRespondent' is a Rhode Island corporation withits principalplace of business located in Pawtucket,Rhode Island. At all times material herein it hasbeenengagedin the retail sale of drug products at anumber of retail drugstores located in the States ofConnecticut,Kansas,New York, Massachusetts,Oklahoma, and Rhode Island. During the calendaryear 1966, a representative period, in the course ofitsbusiness,Respondent sold and distributed drugproducts from which it deriveda gross revenue inexcessof $500,000.During the same periodRespondent purchased and received goods, materi-als, and supplies valuedin excessof $50,000 whichwere transported directly across state lines. I findthat Respondent is an employer engaged in com-merce withinthe meaningof the Act and that asser-tion of jurisdiction herein is warranted.II.THE LABOR ORGANIZATION INVOLVEDLocal1325, RetailClerksInternational Associa-tion,AFL-CIO, is alabor organization within themeaning of Section2(5) of the Act.69III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Representation ProceedingIn its representation petition, the Union soughtan election among the employees of all Respon-dent's retail drugstores in the State of Rhode Island.A hearing on the petition was held on May 11 and26, 1966. Thereafter, on June 16, 1966, the Re-gionalDirector issued a Decision and Orderdismissing the petition on the ground that the unitsought was too narrow in scope to be appropriate.Thereafter, pursuant to the Union's request theBoard granted review and reversed the RegionalDirector's action, finding the requested unit ap-propriate.Adams Drug Co., Inc.,164 NLRB 594.As set forth in the Board's Decision, the Peti-tioner relied principally on the fact that the State ofRhode Island regulated almost every phase of drug-store operations within its jurisdiction, and on otherevidence that the employees within the State shareda community of interest.The facts on which the Board acted are fully setforth in its Decision on Review. In its Decision, is-sued on May 12, 1967, the Board found thatRespondent operated either directly or throughwholly owned subsidiaries a chain of 83 drugstoresin Rhode Island, Connecticut, New York, Kansas,and Oklahoma. Its central office and warehousewere in Pawtucket, Rhode Island. Twenty-five ofthe stores were in Rhode Island, all of which werein the Providence-Pawtucket-Warwick metropoli-tan area as described in Standard MetropolitanStatistical Areas, 1964 edition, as amended May 24,1966, published by the Office of Statistical Stand-ards, Bureau of the Budget, with one of them, Re-spondent'sWakefield store, "virtually on theboundary line of the area." As the Board also noted,Respondent has 12 stores in Massachusetts, ofwhich 1, its store in Attleboro, was in the samemetropolitan area as the Rhode Island stores and 5miles distant from the nearest Rhode Island store.Of the Massachusetts stores, two in Fall River andone in Somerset, 8 miles from the Rhode Islandline,were in a separate Fall River metropolitanarea.Respondent also had seven stores in Con-necticut, the nearest of which was 50 miles from theRhode Island stores. Twenty-four stores were inNew York.The Board also found that Respondent's recordsandpayrollwerecentrallymaintainedandprepared.Much of the merchandise for the storescame from the central warehouse. Each store had aseparatemanager who reported to one of sevenarea supervisors, three of whom serviced the storesin the New England States. The stores serviced byeach area supervisor did not fall into a distinct geo-graphic pattern, but were assigned to them on the'Respondent's name appears in the captionas amended at the hearing 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDbasis of other factors. A single cosmetic supervisorassisted the storemanagersof all the New Englandstores. On these facts the Board concluded that theRhode Island stores did not comprise an adminis-trative subdivision of Respondent's chain of stores.The Board found further in its Decision thatthere was uniform or centrally controlled pricingpolicy, advertising, hours, operating policy, startingwages, special bonuses, and insurance benefits andsome centrally controlled hiring.' The Board foundalso that store managers directed day-to-day storeoperations, pursuant to centrally established policy,determined the number of employees in theirstores,hiredsalesclerks,and recommendedpromotions. Area supervisors visited the stores in-frequently. Stockmen and pharmacists, who werecentrally hired, were interchanged or transferredfrom store to store on occasion, but store clerkshired by store managers were rarely interchanged.On the basis of these findings as set forth in itsDecision, the Board concluded:From the foregoing, it is evident that thereare a number of factors indicating, as con-tended by the Employer, that the store em-ployees involved could be bargained for on thebasis of an employerwide or New EnglandStates areawide unit. Indeed, the facts supporta grouping of stores within the Providence-Pawtucket-Warwick metropolitan area as anappropriate unit, and such a grouping wouldrequire the addition of only the Attleboro storeto the Petitioner's proposed unit. However, inthe absence of any history of collective bar-gaining,where no labor organization is seekinga broader appropriate unit, the Board has longheld that the petitioning labor organizationneeds only to establish that the group of em-ployees it has attempted to organize and seeksto representis "an" appropriate unit.10Here, the Petitioner has restricted its interestto a Rhode Island State grouping of the Em-ployer's drugstore employees. The facts setforthabove clearly demonstrate that therequested employees have substantial interestsin common, notwithstanding the fact that theydo not fall within a distinct administrative sub-division of the Employer's multistate opera-tions.Although it is true that employees atstores outside the State share some of these in-terests, we are persuaded that the employees inthe Rhode Island stores enjoy a special com-munity of interest apart from the others byreasonof theState'sregulation of the retaildrug industry. The Board has stated in casesarising inthe insurance industry that groupingsof district offices within a State may constituteappropriate geographicarea units."We be-lieve the same considerations apply to retaildrug chains. The State of Rhode Island, underitspolice power, can and does regulate phar-macies and the sale and distribution of phar-maceutical, cosmetic, food, and other productswithin its political boundaries. This control bythe State also affects the terms and conditionsof employment of all employees in the drug-stores.12We conclude, therefore, that all drug-stores of the Employer within the boundariesof the State of RhodeIsland constitute aclearly delimited geographic area appropriatefor purposes of collectivebargaining.On June 9 and 10, 1967, the election was heldresulting in a vote of 137 for the Union and 105against,with 26 challenged ballots. On June 16,1967, the Respondent filed timely objections to theelectionallegingthattheUnion had falselyrepresented to employees that all union memberswere covered by a health and welfare plan whichwas mailed to the employees; that the employeescould enjoy membership in the Union, includingthe health and welfare benefits and all the ad-vantages of union membership, without cost tothem until the Union obtained them a wage in-crease in an amount greater than union dues; andthatallemployees represented by the Unionreceived 10 paid holidays a year and 6 weeks' fullpay for sick leave.After an investigation, on July 18, 1967, the Act-ing RegionalDirectorissuedhis Decision on Ob'ec-tions and Certification of Representatives findingthat statements of the Union of which Respondentcomplained did not constitute an improper offer ofbenefitssuggestingdisparity of treatment basedupon how employees voted, and did not involve asubstantial departure from the truth such as wouldwarrant setting aside the election.4Thereafter Respondent requested the Board toreview the Decision on Objections and Certificationof Representative.On September 13, 1967, theBoard denied Respondent's request for review.B.The Complaint ProceedingIn its answer, Respondent admits that the Unionhas requested Respondent to bargain collectively'Vacation policywas foundto be uniform for all Rhode Island stores andfive ofthe Massachusetts stores10 SeeDavis Cafeteria,Inc., andPollyDavis BrowardCafeteria, Inc ,160 NLRB 1141" SeeStateFarmMutual Automobile InsuranceCompany,158NLRB 925;MetropolitanLife Insurance Company,156 NLRB 1408,1417;ibid,43 NLRB 962,968ISWithoutattemptingto detail theextentof this control, we notethat the Stateof Rhode Islandhas on itsstatute books lawsgoverningthe licensing of pharmacies and of pharmacists,and laws pertaining tohealth and safety in the operation of pharmacies and the sale and dis-tribution of pharmaceutical,cosmetic, food,and other productsdispensed by drugstores within the State. The State of Rhode Islandalso imposes sales and payroll taxes and has other laws setting forthminimum standards for health and safety in employment.1CitingGilmore Industries, Inc,140 NLRB 100CitingHollywood Ceramics Company, Inc ,140 NLRB 221 ADAMS DRUG CO.71with respect to the terms and conditions of employ-ment of the employees in the unit found ap-propriate by the BoardsinceSeptember 11, 1967,and that since September 19, 1967, Respondent hasrefused to do so. Therefore, unless one of Respon-dent's defenses attacking the validity of the certifi-cation has been sustained, it would follow that theviolationalleged in the complaint has beenestablished.It is well settled that absent newly discovered orpreviously unavailable evidence, the appropriate-ness of a bargaining unit or of a Board certificationwill not be relitigated in a subsequent unfair laborpractice proceeding.' Application of this principlerequires rejection of Respondent's efforts in thisproceeding to relitigate the issues raised by its ob-jections to the election as wellas its claimsthat theUnion's request for review of the initial dismissal ofthe petition was not based on any of the grounds setforth in Section 102.67(c) of the Board's Rules andRegulations and that the Board's Decision onReview was otherwise defective on its face.There remains for consideration Respondent'scontention that newly discovered or previouslyunavailable evidence establishes that the unit inwhich the election was conducted is not ap-propriate.The evidence introduced by Respondent at thehearing shows that after the hearing in therepresentation case and while the Decision waspendingbefore the Board on review, Respondentadded two additional drugstores in Rhode Island toitschain.One, located in Middletown, RhodeIsland,opened in November 1966, and the other,located inWesterly,Rhode Island, opened inDecember 1966. These stores employed approxi-mately 12 and 8 employees, respectively, at thetime of the election. Neither is located in theProvidence-Pawtucket-Warwick metropolitan area,as described in the Standard Metropolitan Statisti-cal Areas publication cited by the Board in its deci-sion in the representation case.The Middletownstoreis located in Newport County about 9 milessouth and slightly west of Respondent's Tivertonstore andabout 8 miles south of Respondent'sBristol store.6The Westerly store is located inWashington County about 15 miles west of Respon-dent'sWakefield store. The named stores are theclosest of Respondent's stores inRhode Island totheMiddletown and Westerly stores. The em-ployees at the Middletown and Westerly storesvoted in the representation election. The Wakefieldstore which was in existence at the time of the elec-tion is about 12 miles south of Respondent's nextnearest store at North Kingstown. It employed ap-proximately 12 employees at the time of the elec-tion.Wakefield is about 1 mile and 5 miles fromthe boundaries of Naragansett and North Kings-town, both of which are in the Providence-Paw-tucket-Warwick metropolitan area.'In opposing summary judgment Respondent con-tended that the Board erroneously stated and reliedon the fact that all but one store of the Employerlocated in the State of Rhode Island were in theProvidence-Pawtucket-Warwick metropolitan areabecause the Board included three stores in RhodeIsland outside that area while at the same time ex-cluding the Attleboro, Massachusetts, store whichis in that area.The evidence before me does not sustain theclaim of error. The Middletown and Westerly storeswere not in existence at the time of the representa-tion case hearing. Although they were in existenceat the time of the Board's Decision, there is noevidence that any effort was made to bring the ex-istence of these stores to the Board's attention dur-ing the period of approximately 6 months whichelapsed between the opening of the second of thesestores and issuance of the Board's representationDecision, or indeed until after issuance of the com-plaint herein.8Whether or not the Bureau of theBudget publication, a copy of which Respondentwas unable to obtain after the Board's Decision,constitutes newly discovered or previously unavail-able evidence, a matter as to which I entertainsubstantial doubt but find it unnecessary to de-cide,Respondent must have been aware of theopening of its two new stores and their locations inRhode Island at the time of the event. In these cir-cumstances,as the Board acted on the record be-fore it in the representation case, it cannot bedeemed to have acted erroneously because of itslack of knowledge of facts that were not before it,and Respondents attempt to upset the Board's unitdetermination on the basis of these additional factsmay well come too late.9However, assumingarguendothat changed cir-cumstances since the representation hearing are'Pittsburgh PlateGlassCompany vN L RB, 313 U S. 146, S DWar-renCompany,150 NLRB 288,enfd 353 F 2d 494 (C.A I), cert denied383 U.S 958;Banco Credito Y Ahorro Ponceno,167 NLRB 397The Tiverton store was opened after the representation election andappears to be about 2 miles outside the Providence-Pawtucket-Warwickmetropolitan area. The Bristol store opened shortly after the election and isin the described metropolitan area Middletown is located on an island butis connected to the mainland near Bristol andTiverton by bridges'These and other distances not specifically establishedby testimony atthe hearing are based on the RhodeIsland highway map received inevidence on which the testimony of Respondent's witness was also based" I note in this regard that consideration of metropolitan areas was in-troduced into the representationcase bythe contention in Respondent'smemorandum brief to the RegionalDirector, a copy of whichwas attachedto its statement in opposition to Petitioner's requestfor review, thatItwould appear,therefore, that under the latest Board decisions, theonly geographical unit based upon this recordwhich might be ap-propriate and which is of a lesser scope than the three-state unit and atthe same time covers some Rhode Island stores,isa MetropolitanProvidence unit of the stores of the EmployerThis certainlywould in-clude some,if not all, of the stores in southeastern Massachusetts, suchas in Attleboro,Taunton,and Fall River, but presumably would notencompass some storesof theEmployer inRhodeIsland, such as thoselocated in Wakefield,NorthKingstown,and WoonsocketNo authority was cited by Respondent in supportof its contentionas to theboundaries of Metropolitan Providence."SeeRed-More Corporation, dlbla Disco Fair,169 N LRB 426 S S.Kresge Company,169 NLRB 442. 72DECISIONSOF NATIONALLABOR RELATIONS BOARDproperly before me, I shall consider their impact onthe Board's unit determination, bearing in mindthat the burden is on Respondent to establish thatthe circumstances upon which the underlying deci-sion was based no longer exist.10Reading the Board's Decision in the light ofRespondent's contention in the representationproceeding (quoted in fn. 8, above) that aMetropolitan Providence unit might be appropriaterather than the statewide unit sought by Petitioner,Icannot construe as essential to the Board's deci-sion its finding in the representation case that allthe stores sought were in or on the border of theProvidence-Pawtucket-Warwick metropolitan area.Rather it appears that these findings relate to thecontention that a metropolitan area unit includingsome Rhode Island and some Massachusetts storeswas the only possible appropriate unit smaller thanabroadmultistateunit.Afterdefiningthemetropolitan area and observing that the factswould support a grouping of the stores in themetropolitan area, which would require the addi-tion of only a single store to those sought by Peti-tioners, the Board rejected such a unit as the onlyappropriate unit on the record before it and foundthat a statewide unit was also an appropriate unit.In reaching this conclusion while the Board did nothave its attention called to the opening of theWesterly and Middletown stores, at the same timethe Board must have been aware of the mention atseveral places in the representation record of theopening of new stores and of the possibility thatnew stores in Rhode Island would not necessarilybe confined to the Providence-Pawtucket-Warwickmetropolitan area.What the Board found signifi-cantly distinguished all the Rhode Island employeesfrom Respondent's other employees and gave thema special community of interest apart from em-ployees outside the State of Rhode Island was "theState's regulation of the retail drug industry."" Ac-cordingly, I conclude that the Board found thestatewide unit appropriate despite the fact that allRespondent's Rhode Island stores identified on therecord before it were in the same metropolitan arearather than because of that fact.Respondent also attacks the Board's finding as tostate regulation of the retail drug industry beforeme on the grounds that it was based on a conten-tion of Petitioner supported only by a meaninglesslyambiguous citation to Rhode Island statutes, theBoard's decision was unsupported by any citationto Rhode Island statutes, and the Board's findingsare without support. I am satisfied, however, thatfurtherconsiderationof this issue by me isprecluded as it was previously litigated.At the representation case hearing someevidence was elicited as to state regulation of phar-macies. At pages 6 and 7 of Petitioner's request forreview of the Regional Director's dismissal of therepresentation petition, Petitioner set forth its con-tention that state regulation of the retail drug in-dustry supported a finding that a statewide unit isan appropriate unit if not necessarily the only ap-propriate unit, citing "e ;g. Chapter 19, RhodeIsland General Laws, Section 5-19-2." At page 2of its statement in opposition to Petitioner's requestfor review, Respondent attacked Petitioner's cita-tion as meaningless and took issue with Petitioner'scontention.It is clear from the above that that issue wasjoined in the representation proceeding as to thenature of state regulation of retail drugstores andits impact upon determination of the appropriate-ness of the unit sought by the Petitioner. 2 Ac-cordingly, I find that Respondent's contentions inthis proceeding relating to state regulation of theretail drug business raise nothing which was not orcould not have been presented to the Board in therepresentation proceeding.Accordingly, I conclude that Respondent hasfailed to establish any changed circumstances suffi-cient to warrant rejection of the Board's unit find-ing in the representation case. Therefore, as theBoard found in the representation case, I find thatthe following employees of Respondent constitute aunit appropriate for collective bargaining within themeaning ofSection 9(b) of the Act:All full-time and regular part-time employees em-ployed at the Respondents drugstores located inthe State of Rhode Island, including post office sub-station employees, but excluding pharmacists, storemanagers anyassistantmanagers,guards,and allother supervisors as defined in the Act.As set forth above, the Union has been certifiedas representative of the employees in the above-described unit, and since September 19, 1967,Respondent has refused to bargain with the Unionat its request for these employees. Accordingly, Iconclude that Respondent has refused to bargainwith the Union in violation of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with itsoperations described in section I, above, have aclose, intimate, and substantial relationship to10S SKresge Company, supra."The common interests of the Rhode Island employees otherwise,which the Board found were not shared exclusively by Rhode Island em-ployees, have not been shown to be any different for the Westerly andMiddletown employees than for those in Respondent's other Rhode Islandstores14Although Petitioner's citation to Rhode Island statutes may have beenless precise than possible,the reference to section 5-19-2 would appearsufficient to have directed attention to the title and chapter to which Peti-tioner referred. ADAMS DRUG CO.73trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flowthereof.V.THE REMEDYHaving found that the Respondent has engagedinunfair labor practices violative of Section8(a)(5) and (1) of the Act, I shall recommend thatitcease and desist therefrom and take certainaffirmativeactiondesigned to effectuate thepolicies of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce or operations affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.The Charging Party is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All full-time and regular part-time employeesof Respondent employed at its drugstores located inthe State of Rhode Island, including post office sub-station employees, but excluding pharmacists, storemanagers and assistant managers,guards, and allother supervisors as defined in the Act, constitute aunit appropriate for collective bargaining within themeaning of Section 9(b) of the Act.4.At all timessinceJuly 18, 1967, the ChargingParty has been, and now is, the exclusive represent-ative of the employees in the said unit for the pur-poses of collective bargaining within the meaning ofSection 9(a) of the Act.5.By refusing on andsinceSeptember 19, 1967,to bargain collectively with the Charging Party asthe representative of the employees in the aboveunit, the Respondent has engaged in and is engag-ing in unfair labor practices affecting commercewithin the meaning of Sections 8(a)(5) and (1) and2(6) and (7) of the Act.gain collectively on behalf of the employees in theappropriate unit.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with theabove-named Union as the exclusive representativeof all employees in the appropriate unit, and em-body in a signed agreement any understandingreached.(b) Post at its retail drugstores in the State ofRhode Island, copies of the attached notice marked"Appendix. "13 Copies of said notice, on forms pro-vided by the Regional Director for Region 1, afterbeing duly signed by the Respondent's representa-tive, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps Respondent has taken to complyherewith. 413 In the eventthat this Recommended Order is adopted by the Board,the words"a Decisionand Order"shall be substituted for the words "theRecommended Order of a TrialExaminer"in the notice. In thefurtherevent thatthe Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify saidRegional Director, inwriting, within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESRECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and pursuant to Section10(c) of the Act, I hereby recommend that theRespondent, Adams Drug Co., Inc., Pawtucket,Rhode Island, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faithconcerning rates of pay, hours of employment, andother terms and conditions of employment withLocal 1325, Retail Clerks International Associa-tion,AFL-CIO, as the exclusive representative ofthe employees in the appropriate unit described inparagraph 3 of the section of this Decision entitled`Conclusions of Law."(b) In any like or related manner interferingwith the efforts of the above-named Union to bar-Pursuant to the Recommended Order of a TrialExaminer of the NationalLaborRelations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended,we herebynotify our employees that:WE WILL NOT refuse to bargain collectivelywithLocal1325, Retail Clerks InternationalAssociation,AFL-CIO,astheexclusiverepresentative of all the employees in the bar-gaining unit described below.WE WILL NOT in any like or related mannerinterfere with the efforts of the above-namedUnion to bargain collectively on behalf of theemployees in the appropriate unit.WE WILL,upon request,bargain with theabove-named Union as the exclusive bargain-ing representative of all the employees in thebargaining unit described below with respect torates of pay,wages,hours of employment, andother terms and conditions of employment, 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDand, if an understanding is reached,embodysuch understanding in a signed agreement.All full-time and regular part-time em-ployees at our drugstores located in theState of Rhode Island, including post of-fice substation employees, but excludingpharmacists,store managers and assistantmanagers,guards,and all other super-visors as defined in the Act.DatedBy(Representative)(Title)ADAMS DRUGCO., INC.(Employer)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice, 20th Floor, John F. Kennedy Federal Build-ing, Cambridge and New Sudbury Streets, Boston,Massachusetts 02203, Telephone 233-3300.